Exhibit 10.18

AMENDMENT NO. 2 TO

SENIOR MANAGEMENT AGREEMENT

THIS AMENDMENT NO. 2 TO SENIOR MANAGEMENT AGREEMENT (this “Amendment”), dated as
of November 18, 2014, is made by and among Capella Holdings, Inc., a Delaware
corporation (the “Company”), Capella Healthcare, Inc., a Delaware corporation
(“Employer”), and Denise Wilder Warren (“Executive”), and GTCR Fund VIII, L.P.,
a Delaware limited partnership (the “Majority Holder”).

RECITALS

WHEREAS, the Company, Employer and Executive entered into a Senior Management
Agreement, dated as of October 17, 2005, and an Amendment No. 1. to the Senior
Management Agreement, dated of May 12, 2006 (collectively, the “Senior
Management Agreement”); and

WHEREAS, the Company, Employer, Executive and the Majority Holder desire to
amend the Senior Management Agreement as set forth herein pursuant to
Section 11(k) of the Senior Management Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Amendment, and the mutual promises contained in this
Amendment, and intending to be legally bound thereby, the parties agree as
follows:

1. Amendment to Section 6(i). Section 6(i) of the Senior Management Agreement is
hereby deleted in its entirety and replaced with the following: “(i) the
Employment Period shall terminate immediately upon Executive’s resignation (for
Good Reason or without Good Reason), death or Disability and”.

2. Amendment to Section 6(e). The second sentence of Section 6(e) of the Senior
Management Agreement is hereby amended by inserting “or Executive resigns for
Good Reason” immediately following the phrase “or as a result of Disability or
death or”.

3. Amendment to Section 9. Section 9 is hereby amended by inserting the
following definition between the definitions of “Family Group” and “Initial
Vesting Date”:

“Good Reason” shall mean (a) any decision by the Board which results in the
primary business of the Company being a business other than acquiring or
operating acute-care hospitals, (b) substantial detrimental change in the
positions or responsibilities of the Executive without the consent of Executive,
(c) where the Executive’s benefits under the employee benefit or health or
welfare plans or programs of the Company are in the aggregate materially
decreased (excluding reductions due to general benefit plan changes applicable
to Company employees generally), (d) the failure by the Company to pay the
Executive’s Base Salary or to provide for the Executive’s Annual Bonus if and
when due, (e) the relocation of Executive’s primary place of employment to a
location which is more than one hundred (100)



--------------------------------------------------------------------------------

miles from the city limits of Nashville, Tennessee, (f) any material breach by
the Company or Employer of this Agreement or (g) any violation of law or act of
fraud or dishonesty committed by the Company, Employer or any of their
respective Affiliates, which has a material adverse effect on the Company,
Employer or any of their respective Affiliates, if any of the foregoing
(a) through (g) are not cured or remedied by Company (if capable of cure or
remedy) within 30 days after receiving notice thereof from the Executive.

4. Ratification. All other paragraphs, provisions, and clauses in the Senior
Management Agreement not so modified remain in full force and effect as
originally written.

5. Defined Terms. Certain capitalized terms not defined herein shall have the
meanings given to such terms in the Senior Management Agreement.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which is an original, but all of which together constitute one and the
same instrument. Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.

7. Governing Law: Binding Agreement. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal law of the State of Delaware without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

*        *        *         *

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CAPELLA HOLDINGS, INC. By:

/s/ Michael A. Wiechart

Name: Michael A. Wiechart Its: President and Chief Executive Officer CAPELLA
HEALTHCARE, INC. By:

/s/ Michael A. Wiechart

Name: Michael A. Wiechart Its: President and Chief Executive Officer

/s/ Denise Wilder Warren

Denise Wilder Warren

Agreed and Accepted by:

 

GTCR FUND VIII, L.P., as Majority Holder By: GTCR Partners VIII, L.P. Its:
General Partner By: GTCR Golder Rauner II, L.L.C. Its: General Partner By:

/s/ David A. Donnini

Name: David A. Donnini Its: Principal

Signature Page to Amendment No. 2 to Senior Management Agreement